Citation Nr: 0610579	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-19 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a higher initial rating for service-connected 
lumbosacral strain with lumbar disc disease, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from December 1998 to April 
2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Under the old schedule for rating spine disabilities, the 
evidence shows that the veteran's service-connected low back 
disability is productive of slight limitation of motion, but 
with pain and repetitive motion, and resolution of reasonable 
doubt in favor of the veteran, it is more moderately 
disabling.

3.  Under the amended schedule for rating spine disabilities, 
the medical evidence shows that the veteran's low back 
disability is only productive of forward flexion to 85 
degrees or more and absent any separately ratable compensable 
neurologic deficits associated with disc disease; no 
physician prescribed the veteran bed rest and treatment for 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least two weeks over the course 
of 12 months.



CONCLUSION OF LAW

The schedular criteria for a higher initial rating of 20 
percent for service-connected lumbosacral strain with lumbar 
disc disease have been approximated under the old schedule 
for rating spine disabilities.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.27, 4.71a, Diagnostic Code 5292 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in June 2003, the RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
June 2003 VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  

During the course of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In addition to the notice described above, the 
Court also held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A.               § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant 
with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded and the claimant should be notified of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability(ies) on appeal.  
Dingess/Hartman, slip op. at 14.  

In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for his service-connected 
low back disability.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (providing that where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, the 
Board notes that in the veteran's Notice of Disagreement 
(NOD), he contended that he was entitled to a higher initial 
rating of 20 percent or more because of his "occasional 
severe lower back pain and limited range of motion," and he 
subsequently thereafter submitted additional medical evidence 
in support of his claim in October 2003.  Thus, it is clearly 
demonstrated that the veteran understood that lay evidence 
describing his symptoms and medical evidence showing a higher 
degree of severity in symptomatology associated with his low 
back disability were the types of evidence necessary to 
substantiate his claim.  The Board also notes that the RO 
afforded the veteran a new VA examination in January 2004 in 
response to the veteran's NOD and additional medical evidence 
and for purposes of generating the type of evidence needed to 
substantiate the veteran's claim.  Additionally, the April 
2004 Statement of the Case (SOC) sets forth the rating 
criteria for all ratings in excess of 10 percent under the 
diagnostic codes assigned this disability.  As the Board 
concludes below that the veteran is entitled to a partial 
grant and that staged ratings are not appropriate, the 
effective date of the higher rating most likely will be the 
day following the veteran's discharge from service, which is 
the earliest date available under VA law and regulations.  
For these reasons, the Board finds no prejudice to the 
veteran despite the inadequate notice provided him on these 
last two elements.

The Board acknowledges that the June 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO asked 
the veteran for all the information and evidence necessary to 
substantiate his claim-that is, evidence of the type that 
should be considered by VA in assessing his claim.  
Throughout the course of this appeal, the veteran has set 
forth his contentions and submitted pertinent medical 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the July 2003 
rating decision and April 2004 SOC, which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach the decision.  The SOC provided the veteran with notice 
of all the laws and regulations pertinent to his claim, 
including the law and implementing regulations of the VCAA.  

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2005)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54345-54349 (August 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  The new rating 
criteria for intervertebral disc syndrome were subsumed in 
the aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The April 2004 SOC shows that the RO 
considered the veteran's low back disability under the 
applicable old and new diagnostic rating criteria.  In 
addition, the veteran was provided with notice of the 
applicable old and revised rating criteria.  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that in 
addition to the January 2004 VA examination, the RO had also 
afforded the veteran an examination in July 2003.  Lastly, 
the RO scheduled the veteran for a videoconference hearing, 
which was held in January 2006.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.     


Procedural History and Evidence

In a July 2003 rating decision, the RO awarded service 
connection for lumbosacral sprain with limitation of motion 
and assigned a 10 percent rating under Diagnostic Codes 5295-
5292, effective from April 4, 2003, the day following the 
veteran's discharge from service.  In the SOC, the RO 
recharacterized the issue as 'lumbosacral strain with lumbar 
disc disease' and continued the assigned disability rating. 

The service medical records show that the veteran was 
followed for complaints of intermittent low back pain 
exacerbated with "work," lifting, and prolonged sitting, 
standing, and walking.  A March 2001 computerized tomography 
scan (CT) scan revealed spinal stenosis at L2 through L4, 
degenerative disc disease at L4-5 and L5-S1, and posterior 
facet degenerative joint disease affecting left L-4 and 
bilateral L-5 roots.  A March 2003 record noted an assessment 
of recurrent low back pain, possible bilateral mutated sacrum 
(posterior) versus left "ant" mutated "FRSR" lumbar at L5.   

The July 2003 VA examination report shows that the examiner 
reviewed the claims file.  The examiner related that the 
veteran complained of pain, discomfort, and decreased range 
of motion.  The physical examination revealed tenderness of 
L4 and L5.  On range of motion of the lumbar spine, flexion 
was 0 to 85 degrees, extension was 0 to 30 degrees, lateral 
bending to the left was 0 to 35 degrees, and lateral bending 
to the right was 0 to 30 degrees.  The examiner noted that 
the veteran had a slight decrease in lateral bending to the 
right and that the veteran had good effort but pain and 
discomfort were noted of the lower back upon movement.  The 
examiner provided a diagnosis of lumbosacral sprain with mild 
decreased range of motion, pain, and discomfort.  The 
radiographic report noted an impression of narrowing of the 
L5-S1 intervertebral disk space.  

VA treatment records dated in October 2003 showed an 
examination revealed mild tenderness over the lumbar spine 
and mild paraspinal spasm.  The examiner noted an assessment 
of chronic low back pain.  It was noted that the veteran was 
unemployed.  The examiner reported that he impressed on the 
veteran the importance of weight loss and how it might 
alleviate his back pain.  

In an October 2003 letter, J.L., DC reported on clinical 
findings not centered on the veteran's service-connected low 
back disability.

The January 2004 VA examination report shows that the 
examiner reviewed the claims file.  The examiner noted that 
x-rays, a CT scan, and magnetic resonance imaging scans have 
revealed some disc degenerations at L4 and L5 with some 
protrusions, bulging, and some stenosis.  The veteran 
complained of problems associated with repetitive bending and 
lifting; he indicated that heavy bending, lifting, and work 
aggravated his back.  He complained of flare-ups once or 
twice a year during which time he had to spend time in bed 
for four or five days; other times he experienced only 
chronic backache.  He indicated that the pain went into his 
buttock area and legs or feet, but he denied that he 
experienced radicular pain.  During flare-ups, he used a back 
brace or cane to move around; otherwise, he could stand or 
walk all day long, but the problem was he could not do 
repetitive bending or lifting activities.  He maintained that 
he currently was not working because he could not perform 
heavy labor activities; he could perform normal daily 
activity and he had normal mobility.  

The examiner observed that the veteran was not wearing a 
brace or using a cane at the exam.  The examiner indicated 
that there was no systemic symptoms or bladder or bowel 
dysfunction noted.  The examiner observed that the veteran 
could ambulate without aid or assistance and that he had a 
normal stance and gait.  The exam of the spine did not show 
any deformity; there was no increased kyphosis or scoliosis.  
He had some lumbosacral tenderness to palpation.  There were 
no muscle spasms.  He could forward flex 90 out of 90 
degrees, and extend and rotate 25 out of 30 degrees with pain 
at the extremes of motion.  There was no sciatica present.  
He could rise up from his toes and heels.  Leg raise was 
negative in the seated position.  Reflexes were 1-2+ and 
equal at the knee and at the ankle.  He had normal strength 
and normal sensation in the lower extremities.  The examiner 
provided a diagnosis of lumbosacral strain with lumbar disc 
disease.  

In the veteran's May 2004 Substantive Appeal, he additionally 
complained that he experienced occasional locking of the 
lower back.  

At the January 2006 videoconference hearing, the veteran 
presented testimony on his symptoms that was similar to 
previously discussed complaints.  In addition, he denied ever 
having surgery or that a physician had recommended that 
surgery be performed.  He indicated that he was currently 
studying for purposes of finding employment.  He maintained 
that he experienced only one episode of pain that radiated 
down to his thigh.  He initially denied that he experienced 
numbness in his legs or tingling, but then added that he 
experienced shooting pain that radiated to his legs that he 
confirmed started as a result of his injury.  


Analysis 

As previously noted, the veteran's low back disability is 
currently assigned a 10 percent rating under Diagnostic Codes 
5295-5292 of the old schedule for rating spine disabilities.  
The medical evidence shows that a mild paraspinal spasm was 
objectively demonstrated on examination in October 2003, but 
not reproduced at the January 2004 VA examination nor noted 
to be present at the July 2003 VA examination.  The July 2003 
VA examination revealed normal (defined below) range of 
motion on lateral bending to the left and right.  The Board 
finds that the evidence fails to show that the veteran's low 
back disability is primarily productive of muscle spasm on 
extreme forward bending with unilateral loss of lateral spine 
motion, the criteria associated with the next higher rating 
of 20 percent under Diagnostic Code 5295 of the old schedule. 

As for Diagnostic Code 5292, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290 through 5292 (2003) of the old schedule rated 
limitation of motion of the spine according to whether it was 
slight, moderate, or severe.  The words "slight," 
"moderate," and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Guidance can be obtained 
from the amended regulations.  The current definition of 
normal range of motion for the spine is based on medical 
guidelines in existence since 1984; therefore, the Board will 
apply the current ranges of motion to rating spine 
disabilities under the old criteria.  Normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2005).   

Under Diagnostic Code 5292, a 20 percent rating is assigned 
for moderate limitation of motion of the lumbar spine, and a 
40 percent rating is assigned for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
A slight loss of motion on flexion, extension, and rotation 
was demonstrated at the July 2003 and January 2004 VA 
examinations.  Thus, the veteran's low back disability is not 
productive of moderate limitation of motion of the lumbar 
spine.  The Board, however, notes that the veteran primarily 
complains of pain and fatigue with repetitive motion 
resulting in decreased motion.  His current complaints are 
similar to complaints well documented in the service medical 
records.  In determining the degree of limitation of motion, 
the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
factors involved in evaluating and rating disabilities of the 
joints include, weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2005).  The Board resolves 
reasonable doubt in favor of the veteran that with pain and 
repetitive motion of his lower back, it is more moderately 
disabling, such that a 20 percent rating under Diagnostic 
Code 5292 of the old schedule is appropriate.  38 C.F.R. 
§§ 3.102, 4.7 (2005).  The veteran, however, is not entitled 
to the next higher rating of 40 percent as the medical 
evidence does not show severe limitation of motion or severe 
impairment associated with the back disability.

The Board is required to consider other diagnostic codes 
under the old schedule to determine whether the veteran is 
entitled to a rating in excess of 20 percent under any of 
them.  

The medical evidence shows that there is no x-ray evidence of 
residuals of a fracture of the vertebra attributable to the 
service-connected low back disability.  The medical evidence 
also shows that the veteran does not have ankylosis of the 
lumbar spine.  Service connection is in effect for 
degenerative disc disease of the lumbar spine, but the 
medical evidence shows that the disc disease does not 
currently manifest any separately ratable compensable 
neurologic deficits.  Thus, the veteran is precluded from an 
evaluation under Diagnostic Codes 5285 and 5289 of the old 
schedule and Diagnostic Code 8520.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5289 (2003); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2005). 

Accordingly, the Board concludes that the veteran is entitled 
to a higher initial rating of 20 percent, but not higher, for 
service-connected lumbosacral strain with lumbar disc disease 
under the old schedule for rating spine disabilities. 

The Board now considers the veteran's service-connected low 
back disability under the schedule for rating spine 
disabilities as amended in August 2003, effective September 
26, 2003.  Under the amended schedule, any associated 
objective neurologic abnormalities, including, but not 
limited to bowel or bladder impairment are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note 1 (2005).  
Intervertebral disc syndrome is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.   

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a (2005).  A 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 50 percent rating is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  
Id.  A 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  Id.  

The medical evidence shows that the veteran's low back 
disability is only productive of the criteria associated with 
a 10 percent rating for forward flexion to 85 degrees or 
more.  Therefore, the veteran is only entitled to a 10 
percent rating under the amended schedule for rating spine 
disabilities with respect to the orthopedic manifestations of 
the low back disability.

As for neurologic manifestations associated with the low back 
disability, the Board previously noted that the medical 
evidence shows that the disc disease of the lumbar spine does 
not currently manifest any separately ratable compensable 
neurologic deficits such that an evaluation under Diagnostic 
Code 8520 would be appropriate. 

As for the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, it would not be to the 
veteran's advantage for his disability to be evaluated there 
under.  There is no documented evidence that a physician 
prescribed the veteran bed rest and treatment for a certain 
duration of time at any time during the appeal period.  
Moreover, even by the veteran's own description at the 
January 2004 VA examination, he does not experience 
incapacitating episodes having a total duration of at least 2 
weeks over the course of 12 months, which is the minimum 
criterion associated with a 20 percent rating under the 
formula.  Thus, evaluation of the veteran's low back 
disability on the basis of the total duration of 
incapacitating episodes over the course of 12 months would 
not be to his advantage. 

The Board concludes that as between the old schedule for 
rating spine disabilities and the amended schedule for rating 
spine disabilities, evaluation of the veteran's low back 
disability under the old schedule results in a higher rating 
of 20 percent, and therefore, he is entitled to resolution of 
his claim there under.

The veteran's low back disability has not been shown to be 
manifested by greater than the criteria associated with a 20 
percent rating during any portion of the appeal period.  
Accordingly, a staged rating is not in order and a 20 percent 
rating is appropriate for the entire period of the veteran's 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999). 

An increased rating may also be granted on an extraschedular 
basis when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).  The Board finds 
no evidence that the veteran's low back disability presented 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  
The veteran contends that he is precluded from certain types 
of employment involving heavy labor, but he also indicated 
that he was currently studying to enable him to find other 
types of employment-presumably, less labor intensive work or 
sedentary work.  More significantly, the veteran's contention 
is at odds with the objective medical evidence of record that 
shows that manifestations of his low back disability do not 
result in a marked functional impairment in a way or to a 
degree other than that addressed by VA's Rating Schedule.  
The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2005).  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).







ORDER

A higher initial rating of 20 percent for service-connected 
lumbosacral strain with lumbar disc disease is granted, 
subject to the law and regulations controlling the award of 
monetary benefits.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


